     Case 1:19-cv-00900-AWI-BAM Document 32 Filed 02/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JASON MCCLAIN,                                   Case No. 1:19-cv-00900-AWI-BAM (PC)
12                       Plaintiff,                    ORDER GRANTING IN PART AND
                                                       DENYING IN PART PLAINTIFF’S MOTION
13           v.                                        FOR A CASE UPDATE AND PRIORITY
                                                       LEGAL USER
14    SCHOO, et al.,
                                                       (ECF No. 31)
15                       Defendants.
16

17          Plaintiff Jason McClain (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s complaint against Defendants Schoo, Gonzalez, and Brooks for failure to protect in

20   violation of the Eighth Amendment.

21          On July 27, 2020, Defendants filed a motion to dismiss. (ECF No. 25.) Plaintiff filed his

22   opposition to the motion to dismiss on August 6, 2020. (ECF No. 26.) Defendants filed a reply

23   on August 12, 2020, and Plaintiff filed a surreply on August 28, 2020. (ECF Nos. 29, 30.)

24          Currently before the Court is Plaintiff’s “Motion for a Case Update and Priority Legal

25   User,” filed February 4, 2020. (ECF No. 31.) Defendants have not yet had the opportunity to file

26   a response, but the Court finds a response unnecessary. The motion is deemed submitted. Local

27   Rule 230(l).

28   ///
                                                      1
     Case 1:19-cv-00900-AWI-BAM Document 32 Filed 02/05/21 Page 2 of 2


 1          In his motion, Plaintiff requests that the Court provide him with a case update. (ECF No.

 2   31.) He also states that he is being denied law library access at his institution because he does not

 3   have a Court-imposed deadline in an active case. Plaintiff asks the Court for Priority Legal User

 4   status so he can study more case law regarding his case. (Id.)

 5          Plaintiff’s request for case status is granted for this one time. Defendants’ motion to

 6   dismiss remains pending before the Court, and will be reviewed in due course. At this time there

 7   are no other deadlines pending that require Plaintiff to take any action. Plaintiff is advised that so

 8   long as he provides the Court with his updated mailing address, he will be informed if any action

 9   is taken in his case. He should not write to the Court simply to ask about the status of his case.

10   The Court cannot give status reports to litigants.

11          Plaintiff has previously asked for the Court to grant him Priority Legal User status at his

12   institution’s law library. As Plaintiff was previously informed, Defendants’ motion to dismiss is

13   fully briefed, and Plaintiff has already submitted an opposition and surreply. It is not clear why

14   Plaintiff needs to do further research regarding this case. If Plaintiff needs additional time to

15   access the law library at his institution in connection with a specific deadline or filing in this case,

16   he may file a motion specifically asking for an extension of that deadline or other necessary relief.

17   Again, at this time there are no pending deadlines that require Plaintiff to take any action.

18          For the foregoing reasons, Plaintiff’s motion for a case update and priority legal user

19   status, (ECF No. 31), is HEREBY GRANTED IN PART AND DENIED IN PART, as discussed

20   above.
     IT IS SO ORDERED.
21

22      Dated:     February 5, 2021                             /s/ Barbara    A. McAuliffe              _
                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                          2
